HARDY, Judge.
This is a companion suit to and was consolidated for trial with Josey v. Granite State Fire Insurance Co., et al., La.App., 122 So.2d 303.
The record in the instant case establishes the claims of plaintiff for medical expenses in the sum of Three Hundred Twenty-eight ($328) Dollars. Plaintiff, a twenty-four year old single man, who was a student át Louisiana Polytechnic Institute at the time of the accident, sustained serious and painful injuries consisting of a fracture of the right clavicle and scapula; a fracture of the left scapula, intra-pulmonary edema and *311hemorrhage of the right lung. The edema and the hemorrhage cleared up within a period of some week or ten days, but the fractures incapacitated plaintiff for several months, and his injuries left him with a temporary residual disability and pain, from which he continued to suffer up to the time of trial, approximately one year after the accident.
For the reasons set forth in the Josey case, to which reference is above made, we have found it necessary to apportion the awards in these cases to such an extent as will permit payment from the insurance coverage.
Accordingly, the judgment appealed from is annulled, set aside and reversed, and
It Is Now Ordered, Adjudged and Decreed that there be judgment in favor of plaintiff, Billy Joe McVay, and against Granite State Fire Insurance Company in the full sum of Seven Thousand Three Hundred and thirty-three Dollars and thirty cents ($7,333.30), together with all costs of court.